IN THE COURT OF APPEALS OF IOWA

                                  No. 19-0265
                               Filed April 3, 2019


IN THE INTEREST OF G.B.,
Minor Child,

M.B., Father,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Dubuque County, Thomas J. Straka,

Associate Juvenile Judge.



      A father appeals the termination of his parental rights. AFFIRMED.




      Benjamin Hamel of Iowa Legal Aid, Dubuque, for appellant.

      Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

      Patricia Reisen-Ottavi, Dubuque, guardian ad litem for minor child.



      Considered by Doyle, P.J., Mullins, J., and Mahan, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2019).
                                             2


MAHAN, Senior Judge.

         A father appeals the termination of his parental rights in his son, G.B., born

in 2018. He contends the district court erred in denying his request for additional

time to work toward reunification, termination is not in the child’s best interest, and

his bond with G.B. should preclude termination.

         I. Background Facts and Proceedings

         This family most recently came to the attention of the department of human

services in June 2018 when the mother passed out while caring for B.G. and

required emergency medical attention.            She subsequently tested positive for

methamphetamine.         As a result, G.B. was removed from the mother’s care.

Because the father admitted to recent methamphetamine use, the child could not

be placed with him.        The juvenile court adjudicated G.B. a child in need of

assistance.

         Initially, the father did not participate in services. He was jailed from July to

November 2018. Following release, the father began a substance-abuse program

and completed seven supervised visits with G.B. in November and December.

However, his visitation became sporadic by mid-December.

         The State petitioned to terminate the parents’ parental rights to G.B. in

December. By early January 2019, the father was back in jail and tested positive

for methamphetamine. Following a hearing, the juvenile court granted the petition

to terminate parental rights pursuant to Iowa Code section 232.116(1)(g), (h), and

(l) (2018). The father appeals.1



1
    The mother’s appeal was dismissed as untimely.
                                         3

       II. Scope and Standard of Review

       Our review is de novo. See In re M.W., 876 N.W.2d 212, 219 (Iowa 2016).

We are not bound by the juvenile court’s factual findings, but we give them weight,

especially when witness credibility is critical to the outcome. See id. Proof must

be clear and convincing, meaning there are no “serious or substantial doubts as to

the correctness [of] conclusions of law drawn from the evidence.” In re D.W., 791
N.W.2d 703, 706 (Iowa 2010). “[R]eview of termination of parental rights under

Iowa Code chapter 232 is a three-step analysis.” M.W., 876 N.W.2d at 219. First,

we determine if “any ground for termination under section 232.116(1) has been

established.”   Id.      If a statutory ground authorizing termination has been

established, then we consider whether termination in is the child’s best interest.

See id. at 219–20. “Finally, if we do find that the statutory best-interest framework

supports the termination of parental rights, we consider whether any exceptions in

section 232.116(3) apply to preclude termination of parental rights.” Id. at 220.

       III. Discussion

       The father does not challenge the statutory grounds authorizing termination.

As a result, we need not discuss that issue. See Iowa R. App. P. 6.903(2)(g)(3);

In re P.L., 778 N.W.2d 33, 40 (Iowa 2010). We affirm termination of his parental

rights under paragraphs 232.116(1)(g), (h), and (l).

       The father claims the juvenile court erred in denying his request for an

additional six months to work toward reunification. The court may defer termination

if “specific factors, conditions, or expected behavioral changes which comprise the

basis for the determination that the need for removal of the child from the child’s

home will no longer exist at the end of [an] additional six-month period.” Iowa Code
                                         4


§ 232.104(2)(b). A review of the record reveals no specific factor, condition, or

behavioral change that the juvenile court could have relied upon to grant an

extension.   The father’s insistence that he will complete substance-abuse

treatment and seek mental-health treatment do not provide adequate support for

an extension of time. He admitted to previously failing to complete substance-

abuse treatment at least five times and summarized his inconsistent past mental-

health treatment at the termination hearing. As a result, we have no reason to

believe any concrete changes will occur in the next six months to eliminate the

need for removal. See In re A.A.G., 708 N.W.2d 85, 93 (Iowa Ct. App. 2005)

(concluding uncertainty regarding a parent’s sobriety weighed against granting an

additional six months to work toward reunification).

       The father claims termination is not in G.B.’s best interest. We “give primary

consideration to the child’s safety, to the best placement for furthering the long-

term nurturing and growth of the child, and to the physical, mental, and emotional

condition and needs of the child.” Iowa Code § 232.116(2). When making a best-

interest determination, “we look to the parents’ past performance because it may

indicate the quality of care the parent is capable of providing in the future.” In re

J.E., 723 N.W.2d 793, 798 (Iowa 2006) (quoting In re C.K., 558 N.W.2d 170, 172

(Iowa 1997)); accord In re C.B., 611 N.W.2d 489, 495 (Iowa 2000) (“Insight for the

determination of the child’s long-range best interests can be gleaned from

‘evidence of the parent’s past performance for that performance may be indicative

of the quality of the future care that parent is capable of providing.’” (citation

omitted)).
                                           5


       G.B. and the father have had limited interaction over the course of the

child’s life due to the father’s incarceration and continued drug abuse. The father

does not possess the skills necessary to parent; for example, he lacks insight

regarding basic child safety and how to feed the child. We also note G.B. is

developing well in his pre-adoptive foster home. On de novo review, we conclude

termination of the father’s parental rights is in G.B.’s best interest.

       Section 232.116(3) provides statutory exceptions to termination. In certain

instances, a strong parent-child bond may preclude termination. See Iowa Code

§ 232.116(3)(c). The father contends termination would ignore his bond with the

child. However, we find no significant bond between parent and child here to

preclude termination, particularly due to G.B.’s young age. See In re A.M., 843
N.W.2d 100, 113 (Iowa 2014). We also find no other statutory exception provided

for in section 232.116(3) applicable here. See M.W., 876 N.W.2d at 225 (noting

the statutory exceptions to termination are “permissive not mandatory”).

       IV. Conclusion

       We affirm the termination of the father’s parental rights.

       AFFIRMED.